EXHIBIT 10.1

SEPARATION AGREEMENT

        This SEPARATION AGREEMENT (this "Agreement") dated as of 12/15, 2010 is
by and between JAG Footwear, Accessories and Retail Corporation, a New Jersey
corporation (the "Company"), as successor to Nine West Footwear Corporation, and
Andrew Cohen (the "Executive").

        WHEREAS, the Executive and the Company entered into an Amended and
Restated Employment Agreement dated February 20, 2008, which was amended on
April 18, 2008 and July 18, 2008 (as amended, the "Employment Agreement");

        WHEREAS, the Executive and the Company have agreed that the Executive's
service with the Company terminated on, and such termination is to be effective
as of, October 11, 2010 (the "Separation Date"); and

        WHEREAS, the Executive and the Company wish to terminate the Employment
Agreement and enter into this Agreement to set forth the terms and conditions of
the Executive's separation;

        NOW, THEREFORE, in consideration of the mutual agreements, provisions
and covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as set forth below.

                1. Separation; Termination of Employment Agreement. Effective as
of the Separation Date, the Executive's service as an officer and employee of
the Company and as a director, officer and/or employee of any of its affiliates
shall terminate. The Executive agrees to sign any additional paperwork that may
be required by the Company or law to effectuate such termination of service. The
Company and the Executive agree that concurrently with signing this agreement,
the Employment Agreement shall terminate and have no further force and effect.

                2. Payments and Benefits. In consideration for the Executive
signing this Agreement and in exchange for the promises, covenants and waivers
set forth herein, provided that the Executive has not revoked this Agreement,
the Company agrees to:

                        (a) Pay the Executive an amount equal to his accrued
unpaid base salary, accrued unpaid vacation, accrued unpaid car allowance and
unreimbursed business expenses (to the extent reimbursable in accordance with
the Company's reimbursement policy) as of the date of termination of employment,
which amount, less applicable withholdings and deductions, either has been paid
or shall be paid promptly following the execution of this Agreement.

                        (b) Pay the Executive a gross payment of $1,875,000 (the
"Severance Payment"), less applicable withholdings and deductions, which is an
amount equal to twenty-two and one-half (22.5) months (i.e., the period from the
Separation Date until August 31, 2012) of the Executive's base salary at the
current rate of $1,000,000 per annum. The Severance Payment shall be made in
bi-weekly installments commencing on October 22, 2010. Any portion of the
Severance Payment that is not exempted from the requirements of Section 409A of
the Internal

--------------------------------------------------------------------------------

Revenue Code ("Section 409A"), in order to prevent any accelerated or additional
tax thereunder, shall be deferred and paid in a lump sum with the first
bi-weekly installment that occurs at least six (6) months following the
Separation Date. The Executive shall have no obligation to seek other employment
or otherwise mitigate the Company's obligation to make the Severance Payment
under this Section 2(a). The Company and the Executive agree that, the
respective amounts of the installment payments of the Severance Amount will be
as set forth on Schedule A hereto.

                        (c) Pay the Executive a cash bonus for service performed
during 2010 in the amount of the actual bonus earned for such calendar year
under the Company's 2007 Executive Annual Cash Incentive Plan, based solely on
the extent to which the performance goals previously established for 2010 are
attained, with 25% of the target award payable to recognize the Executive's
individual performance goals, provided that the minimum amounts specified on the
performance scale for the Company's operating income or operating cash flow or
for the Executive's business unit contribution margin are attained.

                        (d) Provide the Executive and the Executive's eligible
dependents with continued medical and dental coverage under the Company's group
policy or otherwise until the Executive attains age 65 (the "Subsidized
Period"), at the benefit levels in effect for the Executive and the Executive's
eligible dependents immediately prior to the Separation Date, and the Company
shall pay the share of the premium of maintaining such coverage equal to the
Company's contribution to the Executive's medical and dental insurance premiums
immediately prior to the Separation Date; provided, however, that in the event
the Executive commences comparable benefit coverage with a subsequent employer
during the Subsidized Period, the Executive shall provide the Company with
written notice of such comparable coverage and the date upon which such coverage
commenced within five (5) days of the commencement thereof, and the Executive's
(and such eligible dependents') medical and dental coverage with the Company
shall cease as of the last day of the month in which such notice was given.

                        (e) Accelerate the vesting of all equity awards held by
the Executive immediately prior to the Separation Date, (which acceleration was
done prior to the date of the Executive's execution of this Agreement) all such
unvested shares of restricted common stock of The Jones Group Inc. ("Jones")
and/or unvested options to purchase common stock of Jones have become fully
vested and, in the case of restricted common stock, free of restrictions and, in
the case of stock options, fully exercisable and remain exercisable for the same
period following the Separation Date as would apply if the Executive's
employment had not terminated. The Company and the Executive agree that all such
shares of restricted stock and stock options (including the exercise prices and
expiration dates thereof) are set forth on Schedule B hereto. Notwithstanding
the foregoing, with respect to such shares of restricted stock that were granted
under Jones' 2009 Long Term Incentive Plan and which are intended to satisfy the
requirements for "qualified performance-based compensation" within the meaning
of Treasury Regulation Section 1.162-27(e), accumulated dividends on such
restricted stock awards shall be paid out to the Executive solely to the extent
to which performance goals for the applicable performance period are satisfied.

2

--------------------------------------------------------------------------------

                3. No Other Payments. The Executive acknowledges and agrees
that, except as otherwise expressly provided in this Agreement, the Executive
shall have no right or entitlement from or after the Separation Date to any
compensation, bonus, benefits or other amounts in connection with the
Executive's service with the Company and its affiliates or the termination of
the Executive's services (whether pursuant to the Employment Agreement, any
plan, program or policy of the Company or otherwise), except that (i) the
Executive shall be entitled to receive any account balance of the Executive
under the Jones Apparel Group, Inc. Deferred Compensation Plan (the "Deferred
Compensation Plan") or the Jones Apparel Group, Inc. Retirement Plan (401(k)
Plan) (the "401(k) Plan"), which shall be paid or distributed to the Executive
pursuant to the terms and conditions of such plans and (ii) the Executive may
elect to port or convert any of his term or supplemental life insurance coverage
under Company group plans in effect immediately prior to the Separation Date, in
accordance with the terms and conditions of such plans.

                4. Covenants of the Executive. The Executive agrees as follows:

                        (a) Noncompetition; Nonsolicitation. The Executive
acknowledges and recognizes (i) the highly competitive nature of the business of
the Company, (ii) the importance to the Company of the Confidential Business
Information and Trade Secrets (as defined herein) to which the Executive has had
access, (iii) the importance to the Company of the knowledge and experience
possessed by it relating to the requirements and terms of doing business with
existing or potential licensors, licensees, designers, suppliers and customers
and methods of doing business, and (iv) the position of responsibility which the
Executive has held with the Company. Accordingly, the Executive agrees that he
will not, directly or indirectly, at any time during the period from the
Separation Date until December 31, 2011: (x) engage in any business which then
competes, directly or indirectly, with the business then conducted or licensed
by the Company or any of its affiliates, including, without limitation, the
manufacturing, marketing and sale of products by independent licensees under
trademarks owned by the Company or any of its affiliates, whether such other
engagement is as an officer, director, employee, proprietor, consultant,
independent contractor, partner, advisor, agent or investor (other than as a
passive investor in less than 5% of the outstanding capital stock of a publicly
traded corporation); or (y) assist other persons or businesses in engaging in
any business activities prohibited under clause (x). The Executive further
agrees that during the period from the Separation Date until August 31, 2014, ,
he will not, directly or indirectly, induce any employees of the Company to
engage in any such activities or to terminate their employment or hire or
attempt to hire any employees of the Company.

                        (i) As used in this Section 4, the term "Company" shall
be deemed to include the Company and any individual, person or entity
controlling, controlled by or under common control with the Company, and any
respective successors and assigns of any such individual, person or entity.

                        (b) Confidentiality. The Executive agrees that the
Company is engaged in the highly competitive business of designing, developing,
manufacturing, marketing and selling apparel, footwear and accessories. The
Company's involvement in this business has required and continues to require the
expenditure of substantial amounts of money and the use of skills

3

--------------------------------------------------------------------------------

developed over considerable time. As a result of these investments of money,
skill and time, the Company has developed and will continue to develop certain
valuable trade secrets and confidential business information that are peculiar
to the Company's business and the disclosure of which would cause the Company
great and irreparable harm. The Executive acknowledges that, during his
employment by the Company he received and/or had access to "Trade Secrets"
and/or "Confidential Business Information," as those terms are defined below,
and that, had he not had the opportunity to work at the Company, he would not
have become privy to such information.

                        (i) The term "Trade Secrets" means any technical or
financial information, design, process, procedure, formula or improvement that
is valuable and not generally known to the Company's competitors. To the fullest
extent consistent with the foregoing, Trade Secrets shall include, without
limitation, all information and documentation, whether or not subject to
copyright, pertaining to product developments, methods of operation, cost and
pricing structures, and other private, confidential business matters.

                        (ii) The term "Confidential Business Information" means
any data or information and documentation, other than Trade Secrets, which is
valuable to the Company and not generally known to the public, including but not
limited to:

> > > A. Financial information, including but not limited to earnings, assets,
> > > debts, prices, cost information, sales and profit projections or other
> > > financial data;
> > > 
> > > B. Marketing information, including but not limited to details about
> > > ongoing or proposed marketing programs or agreements by or on behalf of
> > > the Company, marketing forecasts, results of marketing efforts or
> > > information about impending transactions;
> > > 
> > > C. Product information, including but not limited to development plans,
> > > designs, and product costs; and
> > > 
> > > D. Product source and customer information, including but not limited to
> > > any data regarding actual or potential supply sources, agency agreements
> > > or arrangements and actual or potential customers.

The Executive agrees that he will not directly or indirectly use, disclose or
disseminate to any other person, organization or entity or otherwise employ any
Trade Secrets or Confidential Business Information. Nothing in this paragraph
shall preclude the Executive from disclosing or using Trade Secrets or
Confidential Business Information if (x) the Trade Secrets or Confidential
Business Information have become generally known, at the time the Trade Secrets
or Confidential Business Information are used or disclosed, to the public or to
competitors of the Company except through or as a result of any act or omission
of the Executive in violation of this Agreement; (y) the disclosure of the Trade
Secrets or Confidential Business Information is required to be made by any law,
regulation, governmental body or authority, or court order,

4

--------------------------------------------------------------------------------

provided that, if lawful, the Executive will give the Company prompt written
notice of such requirement so that the Company may seek an appropriate
protective order or similar remedy and (z) the disclosure of the Trade Secrets
or Confidential Business Information is made in connection with a proceeding to
enforce the Executive's rights under this Agreement. The Executive confirms that
he has delivered to the Company all of the Company's property, equipment,
documents, computer files and tapes, books, records, lists, files, and any and
all other Company materials in the Executive's possession as of the Separation
Date (whether maintained in paper, electronic, or any other medium), including
without limitation, those relating to or bearing upon any Trade Secrets or
Confidential Business Information, and has not retained a copy of any of the
foregoing.

                        (c) Ownership of Intellectual Property.

                                (i) The Executive acknowledges and agrees that
all work performed, and all ideas, concepts, materials, products, software,
documentation, designs, product drawings, sketches, architectures,
specifications, flow charts, test data, programmer's notes, deliverables,
improvements, discoveries, methods, processes, or inventions, trade secrets or
other subject matter related to the Company's business (collectively,
"Materials") conceived, developed or prepared by the Executive, alone or with
others, during the period of the Executive's employment or other relationship
with the Company, in written, oral, electronic, photographic, optical or any
other form, are the property of the Company, and all rights, title and interest
therein shall vest in the Company, and all Materials shall be deemed to be works
made for hire and made in the course of the Executive's employment or other
relationship with the Company.

                                (ii) To the extent that title to any Materials
has not vested, or may not, by operation of law, vest in the Company, or such
Materials may not be considered works made for hire, the Executive hereby
irrevocably assigns all rights, title and interest therein to the Company. All
Materials belong exclusively to the Company, with the Company having the right
to obtain and to hold in its own name, copyrights, patents, trademarks,
applications, registrations or such other protection as may be appropriate to
the subject matter, and any extensions and renewals thereof. The Executive
hereby grants to the Company an irrevocable power of attorney to perform any and
all acts and execute any and all documents and instruments on the Executive's
behalf as the Company may deem appropriate in order to perfect or enforce the
rights defined in this Section. The Executive further agrees to give the
Company, or any person designated by the Company, at the Company's expense, any
assistance required to perfect or enforce the rights defined in this Section.
The Executive shall communicate and deliver to the Company promptly and fully
all Materials conceived or developed by the Executive (alone or jointly with
others) during the period of the Executive's employment or other relationship
with the Company.

                        (d) Noninterference. The Executive agrees that during
the period from the Separation Date until August 31, 2012, he shall not,
directly or indirectly, solicit, induce, or attempt to solicit or induce, any
person or entity then known to be a customer, client, vendor, supplier or
distributor of the Company to terminate or diminish his, her or its relationship
with the Company for any purpose.

5

--------------------------------------------------------------------------------

                        (e) Nondisparagement. The Executive agrees that during
the period from the Separation Date until August 31, 2015, he shall not,
directly or indirectly, in public or in private, deprecate, impugn or otherwise
make any remarks or statements that might tend to, or be construed to tend to,
defame the Company or its reputation, or the reputations of any of its
respective officers, directors and employees, nor shall the Executive assist any
other person, firm or entity in so doing.

                        (f) Cooperation. The Executive agrees that he will
cooperate with and assist the Company in connection with the defense or
prosecution of any claim, including in any proceeding before any arbitral,
administrative, judicial, legislative or other body or agency, brought by the
Company or against the Company or its current or former executives, shareholders
or others. Among other things, with reasonable advance notice, the Executive
will meet with the Company's representatives and attorneys at mutually
convenient times and locations to prepare for and defend such claims. The
Executive will also appear, at the Company's request, at depositions and trial
in any pending or future litigation.

                        (g) Compliance with Securities Laws. The Executive
hereby acknowledges that the securities laws of the United States generally
prohibit the use of material non-public information in purchasing or selling
securities, as well as the communication of such information to any other person
for such use. The Executive agrees that he shall not, directly or indirectly,
use any material, non-public information concerning the Company or its
affiliates in purchasing or selling securities and further agrees that in the
event that he purchases or sells Jones securities following the Separation Date,
he shall file (or cause to be filed) any and all reports or notifications that
may be required under Section 16 of the Securities and Exchange Act of 1934, as
amended.

                5. Nondisparagement by the Company. The Company agrees that
during the period from the Separation Date until August 31, 2015, the Company
shall not, directly or indirectly, in public or in private, deprecate, impugn or
otherwise make any remarks or statements that might tend to, or be construed to
tend to, defame the Executive or the Executive's reputation, nor shall it assist
any other person, firm or entity in so doing.

                6. Legal Fees. Each party hereto shall bear its own legal fees
and expenses incurred in connection with the negotiation and execution of this
Agreement.

                7. Mutual Release and Waiver. In consideration of the mutual
promises contained in this Agreement, the Company and the Executive agree as set
forth below.

                                (a) Release by the Company. Subject to the
limitations set forth below in Section 10, the Company, on behalf of itself, The
Jones Group Inc. and its and their respective affiliates, irrevocably releases
the Executive, his attorneys, agents, representatives, advisors, executors,
administrators and heirs and the successors, predecessors and assigns of each of
the foregoing (and those acting on their behalf in any capacity whatsoever) from
all claims, counterclaims, actions, complaints, causes of actions, judgments,
debts, rights to indemnification, demands or suits, at law or in equity, known
or unknown, arising from, relating to or otherwise concerning the Executive's
employment with the Company or the termination thereof, which the Company or any
of its past and present parents, subsidiaries or affiliates and

6

--------------------------------------------------------------------------------

the successors, predecessors and assigns of each of the foregoing ever had, now
have or hereafter can, shall or may have, for, upon or by reason of any matter,
cause or thing whatsoever from the beginning of the world to the day of the date
of this Agreement, including any such claims arising out of, relating to or
otherwise concerning the Employment Agreement and including any such claims
based on theories of contract or tort. The Company covenants on behalf of itself
and its affiliates not to sue the Executive or any other person or entity
described above, at law or in equity, in any forum, for any claims,
counterclaims, actions, complaints or causes of actions as set forth in this
provision.

                                (b) Release by the Executive. In consideration
of the payments and benefits provided by the Company to the Executive pursuant
to this Agreement, and subject to the limitations set forth below in Sections 8
and 10, the Executive irrevocably releases the Company, its past and present
parents, subsidiaries, affiliates, directors, officers, employees, shareholders,
attorneys, agents, representatives and advisors and the successors, predecessors
and assigns of each of the foregoing (and those acting on their behalf in any
capacity whatsoever) (collectively, the "Company Released Parties") from all
claims, counterclaims, actions, complaints, causes of actions, judgments, debts,
rights to indemnification, demands or suits, at law or in equity, known or
unknown, arising from, relating to or otherwise concerning the Executive's
employment with the Company or the termination thereof, which the Executive or
any of his executors, administrators or heirs and the successors, predecessors
and assigns of each of the foregoing ever had, now have or hereafter can, shall
or may have, for, upon or by reason of any matter, cause or thing whatsoever
from the beginning of the world to the day of the date of this Agreement,
including any claims arising out of, relating to or otherwise concerning the
Employment Agreement. This includes any claims arising out of federal, state or
local wage payment, discrimination, sexual harassment, hostile work environment,
retaliation, and fair employment practice law, including Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. Sections 2000e et seq., the Age
Discrimination in Employment Act, as amended, 29 U.S.C. Sections 621 et seq.,
the Americans with Disabilities Act, as amended, 42 U.S.C. Sections 12101 et
seq., the Family and Medical Leave Act of 1993, as amended, 29 U.S.C. Sections
2601 et seq., the Fair Labor Standards Act of 1938, as amended, 29 U.S.C.
Sections 201 et seq., the Employment Retirement Income Security Act of 1974, as
amended, 29 U.S.C. Sections 1001 et seq., the New York Human Rights Law, as
amended, N.Y. Exec. Law Sections 290 et seq., the Administrative Code of the
City of New York, Title 8, Civil Rights Sections 8-101 et seq., and any other
federal, state or local law or ordinance (whether common law or statutory)
dealing with discrimination in employment on the basis of sex, gender, age,
race, color, national origin, religion, disability or equal pay requirements,
including such claims based on theories of the Executive's mental and physical
condition, sexual harassment, hostile work environment, retaliation, contract or
tort. The Executive covenants not to sue the Company or any other person or
entity described above, at law or in equity, in any forum, for any claims,
counterclaims, actions, complaints or causes of actions as set forth in this
provision.

                8. Representations of the Executive. The Executive hereby
represents, warrants and covenants that he was represented by an attorney of his
own selection regarding the release and waiver contained in Section 7(b) (the
"Release"). The Executive acknowledges that he enters into the Release
voluntarily and with full knowledge and understanding of the provisions set
forth in this Section 7 after consulting with his counsel. The Executive further
acknowledges that with the advice of counsel he has decided to waive the need
for 21 calendar days from the receipt

7

--------------------------------------------------------------------------------

of this Agreement to consider the Release of federal age discrimination claims.
The Executive may revoke the Release of federal age discrimination claims during
the seven calendar days following execution of the Agreement (the "Revocation
Period") by sending written notice to the Company in accordance with Section
11(a). Such a revocation will extend only to the claims contained in the Release
of federal age discrimination claims, but does not include any other
representation, covenant, agreement, release or waiver made by the parties
hereto. Such revocation is not intended to affect or impair any other rights,
responsibilities or obligations arising from or relating to this Agreement,
except that, in the event of any such revocation, the Executive shall forfeit
and surrender promptly to the Company any amounts payable, or previously paid,
under Section 2. The Executive acknowledges that, at the expiration of the
Revocation Period, the Release of federal age discrimination claims shall become
effective and shall be final, binding and irrevocable.

                9. Representations of the Company. The Company hereby represents
and warrants that (i) the execution, delivery and performance of this Agreement
by the Company has been fully and validly authorized by all necessary corporate
action, (ii) the officer signing this Agreement on behalf of the Company is duly
authorized to do so, (iii) the execution, delivery and performance of this
Agreement does not violate any applicable law, regulation, order, judgment or
decree or any agreement, plan or corporate governance document to which the
Company is a party or by which it is bound and (iv) upon execution and delivery
of this Agreement by the Executive and the Company, it shall be a valid and
binding obligation of the Company enforceable against it in accordance with its
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors'
rights generally.

                10. No Impairment. Nothing in Section 3 or this Section 10 is
intended to release or otherwise affect or impair (i) any rights,
responsibilities or obligations arising from, relating to or otherwise
concerning this Agreement, (ii) any rights the Executive may have to his plan
balances in the 401(k) Plan or the Deferred Compensation Plan in which the
Executive participates or (iii) the Executive's eligibility for indemnification
and advancement of expenses in accordance with the certificate of incorporation
and by-laws of the Company, the certificate or articles of incorporation and
by-laws of any affiliates of the Company as to which the Executive serves as an
officer or director, or any applicable insurance policy.

                11. Miscellaneous.

                        (a) Notices. Any notice or communication to the Company
or to the Executive under this Agreement shall be in writing and shall be
considered given on the third business day following mailing by certified mail,
return receipt requested, to the Company at 1411 Broadway, New York, New York
10019, Attention: General Counsel, or to the Executive at the Executive's
address on file with the Company (or at such other address as either party may
specify by written notice to the other party).

                        (b) Assignment. This Agreement shall not be assignable
by the Executive. This Agreement and all rights of the Executive hereunder shall
inure to the benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. Upon the Executive's death, all amounts to

8

--------------------------------------------------------------------------------

which the Executive is entitled hereunder, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to the Executive's
devisee, legatee or other designee or, if there be no such designee, to the
Executive's estate.

                        (c) Injunctions. Given that a breach of the provisions
of this Agreement would injure the Company irreparably, the Company may, in
addition to its other remedies, obtain an injunction or other comparable relief
restraining any violation of such provisions, and no bond, security or other
undertaking shall be required of the Company in connection therewith.

                        (d) Severability. The provisions of this Agreement are
separable, and if any such provision is invalid or unenforceable, the remaining
such provisions shall continue in full force and effect.

                        (e) Entire Agreement. This Agreement constitutes the
entire understanding and agreement between the parties with respect to the
subject matter hereof, and supersedes the Employment Agreement and all other
existing agreements between the Company and the Executive (except to the extent
provided in Sections 3 and 10 above), and cannot be amended, unless such
amendment is in writing and signed by both parties to this Agreement.

                        (f) Tax Withholding. All amounts payable to the
Executive hereunder shall be subject to any required deductions or withholdings
from, and the Executive shall be responsible for, any applicable federal, state,
local or other taxes (including any taxes under Section 409A of the Code).

                        (g) Section 409A. For purposes of Section 409A, (i) the
Executive's rights to receive the payments referred to in Section 2(a) of this
Agreement shall be treated as a right to a series of separate payments under
Treas. Reg. Sec. 1.409A-2(b)(2)(iii) and (ii) the Executive's termination of
employment with the Company shall be treated as an "involuntary separation from
service" within the meaning of Treas. Reg. Sec. 1.409A-1(n).

                        (h) Governing Law. This Agreement shall be governed by
and construed in accordance with the laws of the State of New York (other than
its choice of laws rules), where it has been entered into and where it is to be
performed. The parties hereto consent to the exclusive jurisdiction of any
federal or state court in the State of New York to resolve any dispute arising
under this Agreement or otherwise.

                        (i) Headings. The headings in this Agreement are solely
for convenience of reference and shall not affect its interpretation.

                        (j) No Waiver. The failure of either party to insist on
strict adherence to any term of this Agreement on any occasion shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. For any
waiver of a provision of this Agreement to be effective, it must be in writing
and signed by the party against whom the waiver is claimed.

        IN WITNESS WHEREOF, this Agreement has been executed by the parties on
the dates shown below.

9

--------------------------------------------------------------------------------

 
 

Date: 12/15, 2010

JAG FOOTWEAR, ACCESSORIES AND
RETAIL CORPORATION

By: /s/ Ira M. Dansky

Name: Ira M. Dansky

Title: Executive Vice President

 

 

Date: 12/13, 2010

ANDREW COHEN

/s/ Andrew Cohen


10

--------------------------------------------------------------------------------



Schedule A

Severance Payment Installments

Payment Date Amount 10/15/10 $15,384.62 10/29/10 $38,461.54 11/12/10 $37,468.53
11/26 through 4/15/11, bi-weekly $36,244.12 4/26/11 $10,000 4/26/11 through
8/17/12, bi-weekly $38,461.54 8/31/12 $28,846.14 Total $1,875,000

11

--------------------------------------------------------------------------------

Schedule B

Outstanding Stock Options and Restricted Shares

 

Grant
Date Expiration
Date Plan
ID Grant
Type Options/Shares
Granted Option
Price Options/Shares
Outstanding Options/Shares
Exercisable                 8/20/2001 8/20/2011 1999 Non-Qualified 40,910
$33.000000 40,910 40,910                 8/20/2001 8/20/2011 1999 Incentive
9,090 $33.000000 9,090 9,090                 12/3/2001 12/3/2011 1999
Non-Qualified 10,406 $31.260000 5,604 5,604                   Transactions
Date Type   Shares Price       1/4/2005 Exercise   1,002 $37.390000      
1/4/2005 Exercise   3,800 $37.360000                     12/3/2001 12/3/2011
1999 Incentive 9,594 $31.260000 9,594 9,594                 12/9/2002 12/9/2012
1999 Restricted 5,000  $0.000000 0 0                   Transactions
Date Type   Shares Price       12/9/2005 Exercise   1,666 $30.300000      
2/16/2007 Exercise   1,667 $33.880000       12/9/2007 Exercise   1,667
$18.600000                     12/12/2003 12/12/2010 1999 Restricted 2,000
$0.000000  0  0                   Transactions
Date Type   Shares Price       12/12/2004 Exercise   667 $36.020000      
12/12/2005 Exercise   666 $30.040000       2/16/2007 Exercise   667 $33.880000  
                  12/12/2003 12/12/2010 1999 Non-Qualified 6,000 $33.360000
6,000 6,000                 12/12/2003 12/12/2010 1999 Incentive 4,000
$33.360000 4,000 4,000                 5/27/2004 5/27/2011 1999 Restricted 5,000
$0.000000 0 0                   Transactions
Date Type   Shares Price       5/27/2005 Exercise   1,000 $32.130000      
5/27/2006 Exercise   1,000  $34.000000       8/3/2007 Exercise   1,000
$21.840000       5/27/2008 Exercise   1,000 $16.060000       5/27/2009 Exercise
  1,000 $8.710000                     1/3/2005 1/3/2012 1999 Restricted 8,000
$0.000000 0 0                   Transactions
Date Type   Shares Price       2/15/2008 Exercise   8,000 $15.450000            
        1/31/2006 1/31/2013 1999 Restricted 3,000 $0.000000 0 0                
  Transactions
Date Type   Shares Price       2/13/2009 Exercise   3,000 $3.650000            
        2/6/2006 2/6/2013 1999 Restricted 15,000 $0.000000 0 0                  
Transactions
Date Type   Shares Price       2/13/2009 Exercise   15,000 $3.650000            
        1/24/2007 1/24/2014 1999 Restricted 10,000 $0.000000 0 0                
  Transactions
Date Type   Shares Price       2/12/2010 Exercise   10,000 $15.820000          
          3/27/2007 3/27/2014 1999 Restricted 15,000 $0.000000 0 0              
    Transactions
Date Type   Shares Price       1/26/2010 Cancel: missed perf target 1,875      
  2/12/2010 Exercise   13,125 $15.820000                     2/5/2008 2/5/2015
1999 Restricted 78,329 $0.000000 78,329 0                   Becoming Exercisable
78,329 on 02/11/2011                           2/2/2009 2/2/2016 1999 Restricted
25,000 $0.000000 25,000 0                   Becoming Exercisable
25,000 on 02/11/2011                           2/2/2009  2/2/2016 1999
Restricted  78,500 $0.000000 78,500 0                   Becoming Exercisable
78,500 on 02/10/2012                           1/26/2010 1/26/2017 2009
Restricted  80,213 $0.000000 80,213 0                   Becoming Exercisable
80,213 on 02/16/2013                           Optionee Total       405,042  
 337,240 75,198